DIRECT ACCESS PARTNERS
14 Wall Street, 18th Floor
New York, NY 10005
T: 212.850.8888  F 212.850.8898




CONFIDENTIAL


July 20, 2009


Dr. Craig A Zabala
Chairman of the Board, President & Chief Executive Officer
Blackhawk Capital Group BDC, Inc.
14 Wall Street, Suite 1100B
New York, NY 10005


Dear Dr. Zabala,


This letter (the "Agreement") will confirm the engagement of Direct Access
Partners, with corporate offices located at 14 Wall Street, 18th Floor, New
York, NY 10005 ("Placement Agent"), by Blackhawk Capital Group BDC, Inc., a
Delaware corporation and a business development company registered under the
Investment Company Act of 1940, as amended (the "Company"), as placement agent
in connection with the Company's Rule 506 offering under Regulation D under the
Securities Act of 1933, as amended (the "Securities Act"), of up to
$250,000,000.00 in common stock ("Securities" or “Shares”) to qualified
institutional buyers ("QIBs") and "accredited investors" (as those terms are
defined under the Securities Act) (the "Investors").  The Offering will be
pursuant to a Confidential Private Placement Memorandum dated July 7, 2009
(“Memorandum”) and a subscription agreement and purchase questionnaire
("Subscription Agreement").  The maximum amount to be raised in the Offering is
$250,000,000.00 (and 50,000,000 Shares have been sold).  There is no minimum
requirement for the sale of Shares by the Company.  Closings will occur upon
receipt of funds as received.  Investors must be advised that there is no
minimum amount of subscriptions that must be raised in the Offering before the
initial closing or any “rolling” closing can take place.  Funds will be placed
into an escrow account prior to any closing.  The Company reserves the right to
lower the minimum or increase the maximum at its sole discretion.  The purchase
price shall be $5.00 per Share.
 


 
1.
Scope of Placement Agent's Services.  Placement Agent will assist in the
distribution of Offering Materials (as hereinafter defined) to potential
investors, report to the Company on the status of potential investors, assist in
consummating the Offering, and perform such other services, as necessary and as
requested by the Company, including, but not limited to:

 
 
(a)
familiarizing itself to the extent it deems appropriate and feasible with the
business operations, financial condition, and prospects of the Company,

 
 
(b)
screening and contacting prospective investors, and

 
 
(c)
assisting in negotiations with prospective investors.

 
 
 

--------------------------------------------------------------------------------

 

It is understood by both parties that Placement Agent intends to solicit
interest from a limited number of potential Investors (QIBs and accredited
investors).  Placement Agent will, in its sole discretion, determine the
reasonableness of their efforts and are under no obligation to perform at any
level other than what each deems reasonable.  The Company shall retain control
of the Offering and shall have the right to determine (a) whether to accept and
close the sale of the Securities to a specific Investor, (b) whether to close or
terminate the Offering, and (c) the content of the Offering Materials.
 
 
2.
Fees.  In return for Placement Agent's services in the placement of Securities,
the Company will pay Placement Agent a cash fee equal to five percent (5%) of
the gross proceeds (the "Financing Fee") of any Securities placed by Placement
Agent.  Any Financing Fees payable to Placement Agent will be due at the closing
date of the Offering and shall be payable to Placement Agent by the
Company.  Placement Agent shall not be entitled to receive the reimbursement of
any expenses from the Company.

 
 
3.
Term.  Unless extended or earlier terminated by mutual agreement in writing of
the parties, the term of this Agreement shall commence July 20, 2009 and
terminate on the earliest to occur of:  (i) ten (10) calendar days after written
notice given to the Company by Placement Agent of a potential Investor
purchasing at least 50,000,000 Shares that will close on the purchase of Shares
within five (5) calendar days of the date of such written notice; (ii) 180
calendar days from July 20, 2009; (iii) the date of closing and funding by any
Investor of a Subscription Agreement for a minimum of 50,000,000 Shares (the
"Term"); or (iv) ten (10) calendar days after written notice given to Placement
Agent by the Company that the Offering will be closed at the sole discretion of
the Company.  Upon any termination or expiration of this Agreement, neither the
Company nor a potential Placement Investor shall have any obligation or
liability to any other party under this Agreement.  For a period of 180 calendar
days from July 20, 2009 ("Period"), Placement Agent shall have the non-exclusive
right on behalf of the Company to solicit prospective Investors who are QIBs
and/or accredited investors regarding the possible sale to such Investors of
Shares.  During the Period, Placement Agent shall not have the right to conduct
any other discussions on behalf of the Company regarding any matter other than
the sale of the Shares to the prospective Investors.  For purposes of
clarification, the Company during the Period shall deal on a non-exclusive basis
with Placement Agent concerning the sale of the Shares.

 
For a period up to one year from the termination of this Agreement and if
Placement Agent enters into a selling group of any subsequent securities
offerings of the Company, then Placement Agent shall receive additional
financing fees ("Additional Fees") if the Company sells securities to those
Investors previously introduced by Placement Agent ("Protected
Investors").  Prior to the termination date, Placement Agent will furnish the
Company with a written list of the Protected Investors.  The Additional Fees
will be equal to any underwriting or placement fees that are listed in any
future offering circular or prospectus.
 
 
4.
Company Information.  The Company will furnish Placement Agent such information
concerning the Company as Placement Agent reasonable determine to be appropriate
with respect to the Offering ("Information").  The Company shall afford
Placement Agent and its counsel and representatives full and complete access to
its books and records and will use commercially reasonable efforts to afford
Placement Agent with full and complete cooperation of management to gather the
Information on a reasonable basis.  The Company recognizes and confirms that
Placement Agent (a) will use and rely on the Information in performing the
services contemplated by this Agreement, without independently verifying the
accuracy and completeness of the same, (b) does not assume responsibility for
the accuracy or completeness of the Information, and (c) will not make an
appraisal of any assets or liability of the Company.

 
 
2

--------------------------------------------------------------------------------

 

The Company hereby represents to Placement Agent that all solicitation materials
prepared by the Company and used in connection with the Offering, including,
without limitation, the Confidential Private Placement Memorandum (the "Offering
Materials") will not, as of the date of any offer or sale in connection with the
Offering, contain any untrue statement of a material fact or omit a material
fact necessary to make the statements contained therein, not misleading, in
light of the circumstances under which they were made.  If at any time an event
occurs as a result of which the Offering Materials, as then amended or
supplemented, would include an untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made when such Offering Materials are
delivered to a prospective purchaser pursuant hereto, not misleading, the
Company will promptly notify Placement Agent to suspend solicitation of
prospective purchasers in connection with the Offering; and if the Company
decides to amend or supplement the Offering Materials, it will promptly advise
Placement Agent by telephone (with confirmation in writing) and will promptly
prepare an amendment or supplement that will correct such statement or omission.
 
Placement Agent will not violate, or cause the Company to violate, any
applicable federal and state securities laws in connection with the Offering.
 
 
5.
Confidentiality.  In connection with this engagement, it is contemplated that
Placement Agent will receive from the Company certain information (including
certain business planning, investment, product, marketing, technical, financial,
and other information and materials) the Company considers
confidential.  Placement Agent shall use this confidential information solely
for the purpose of providing services to the Company and will not disclose to
any party (other than Placement Agent's officers, directors, employees,
affiliates, and counsel who have a need to know such information, herein
“Representatives”) any such confidential information, except with the prior
written approval of the Company; provided, however, that the foregoing
restrictions shall not apply to any information that: (a) is included in the
Offering Materials and disclosed pursuant to the distribution of the Offering
Materials as permitted by the Company, (b) the Company consents to having
disclosed in connection with the Offering, (c) is publicly available when
provided or thereafter becomes publicly available other than through disclosure
by Placement Agent or its Representatives, or (d) is required to be disclosed by
Placement Agent by judicial or administrative process in connection with any
action, suit, proceeding, or investigation; and provided, further, however, that
Placement Agent shall give the Company notice of any such requirement
immediately upon the becoming aware of same and shall not disclose such
information except only to the extent required after the maximum time
permitted.  Information shall be deemed “publicly available” if it becomes a
matter of public knowledge or is contained in materials available to the public
or is obtained by Placement Agent from any source other than the Company or its
representatives, provided that such source was not to Placement Agent's actual
knowledge subject to a confidentiality agreement with the Company.  Placement
Agent will take reasonable steps to assure that the Offering Materials are not
distributed to any persons not permitted to receive them pursuant to the terms
hereof.  Placement Agent will not provide any confidential information to
prospective Investors or any other third party without the express written
consent of the Company unless the prospective Investor has executed a
confidentiality agreement acceptable to the Company.

 
 
3

--------------------------------------------------------------------------------

 

 
6.
Representations and Warranties of Placement Agent.  (a) Placement Agent is a
broker-dealer registered with the SEC and FINRA; (b) there are no judgments,
orders, decrees, or like actions, or any proceedings pending, before the SEC,
FINRA, any State, or any court or arbitration panel that prohibit or affect it
from carrying out its obligations under this Agreement; and (c) this Agreement
has been duly authorized and approved by Placement Agent, does not contravene
its organizational documents or any agreement or order to which it is a party,
and is a legal and valid obligation binding on Placement Agent.

 
 
7.
Indemnification.  The Company acknowledges that Placement Agent will be acting
on behalf of the Company and will require indemnification by the Company.  The
Company further acknowledges that Placement Agent's indemnification provisions
attached hereto as Exhibit A are incorporated by reference herein or are made a
part hereof for all purposes as though set forth entirely herein.

 
 
8.
Miscellaneous.  The Offering will be completed in accordance with Rule 506 under
Regulation D under the Securities Act and all applicable state or other
jurisdictional securities laws (i.e. "blue sky" laws).  All prospective
Investors will be persons who qualify as QIBs and/or accredited investors under
all applicable federal and state securities laws and who execute a Subscription
Agreement.

 
The Company shall have the right to identify Investors with which it has
affiliations who would be suitable QIBs and/or accredited investors for the
Offering ("Company-Introduced Investors"). In the event that the Company decides
that these Investors are suitable for the Offering and these Investors purchase
Securities in the Offering, no fees shall be due to Placement Agent respecting
Securities purchased by Company-Introduced Investors pursuant to Section 2
above.
 
The Company agrees that, following the closing of the Offering, Placement Agent
and shall have the right to place advertisements in financial and other
newspapers and journals at their own expense describing its services to the
Company hereunder, provided that Placement Agent will submit a copy of any such
advertisement to the Company for its approval, which approval shall not be
unreasonably withheld or delayed, and that such action is not in violation of
Rule 506 under Regulation D or other federal and state securities laws.
 
The parties agree that their relationship under this Agreement is an advisory
relationship only, and nothing herein shall cause Placement Agent to be
partners, agents or fiduciaries of, or joint venture partners with, the Company.
 
This Agreement may not be amended or modified except in writing and shall be
governed by, and construed in accordance with the laws of the State of New York.
 
 
4

--------------------------------------------------------------------------------

 

If this Agreement reflects our mutual understanding, please execute two copies
in the space indicated below and return one to us.
 
Very truly yours,


DIRECT ACCESS PARTNERS




/s/ Gerard M. Visci
 
Name:
Gerard M. Visci, C.R.C.P.
Title:
CFO/COMP


BLACKHAWK CAPITAL GROUP BDC, INC.




/s/ Craig A. Zabala
 
Dr. Craig A Zabala
Chairman of the Board, President & Chief Executive Officer


 
5

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Indemnification


Blackhawk Capital Group BDC, Inc., a Delaware corporation and a business
development company registered under the Investment Company Act of 1940, as
amended (the "Company"), agrees to indemnify and hold harmless Placement Agent
Inc. ("Placement Agent") together with its affiliates, directors, officers,
agents, and employees (Placement Agent each such entity or person, an
"Indemnified Person"), from and against any and all losses, claims, damages,
judgments, and liabilities, expenses, or costs (and all actions in respect
thereof and any legal or other expenses in giving testimony or furnishing
documents in response to a subpoena or otherwise), including the cost of
investigating, preparing for, or defending any such action or claim, whether or
not in connection with litigation in which an Indemnified Person is a party, as
and when incurred, directly or indirectly caused by, relating to, based upon, or
arising out of Placement Agent's performance of its engagement by the Company
under the letter agreement dated as of July 20, 2009, as it may be amended from
time to time (the "Agreement"), or otherwise arising out of or in connection
with advice or services provided or to be provided by Indemnified Persons
pursuant to the Agreement, the transactions contemplated thereby, or any
Indemnified Person’s actions or inactions in connection with any such advice,
services, or transactions, including any indemnified person's sole or
contributory negligence, if such activities were performed (i) in good faith and
(ii) in such manner reasonably believed by such Indemnified Person to be within
the scope of the authority conferred by the Agreement or by law and to be on
behalf of the Company or in furtherance of the performance of Placement Agent's
services under the Agreement; provided, however, such indemnity agreement shall
not apply to any such loss, claim, damage, liability, or cost incurred by any
Indemnified Person to the extent it is found in a final judgment by a court of
competent jurisdiction (not subject to further appeal) to have resulted
primarily and directly from the gross negligence or willful misconduct or bad
faith of such Indemnified Person.  The Company also agrees that no Indemnified
Person shall have any liability (whether direct or indirect, in contract or tort
or otherwise) to the Company for or in connection with the any advice or
services provided by any Indemnified Persons in connection with the Agreement,
the transactions contemplated by the Agreement, or any Indemnified Persons’
actions or inactions in connection with any such advice, services, or
transactions except for any such liability for losses, claims, damages,
liabilities, or costs found in a final judgment by a court of competent
jurisdiction (not subject to further appeal) to have resulted primarily and
directly from such Indemnified Person’s gross negligence or willful misconduct
or bad faith in connection with such advice, actions, inactions, or services.


These Indemnification Provisions shall be in addition to any liability that the
Company may otherwise have to any Indemnified Person and shall extend to the
following: Placement Agent, its affiliated entities, directors, officers,
employees, agents, legal counsel and controlling persons of Placement Agent
within the meaning of the federal securities laws, and the respective
successors, assigns, heirs, beneficiaries, and legal representatives of each of
the foregoing indemnified persons or entities.  All references to Placement
Agent, or Indemnified Persons, in these Indemnification Provisions shall be
understood to include any and all of the foregoing indemnified persons or
entities.


If any action, proceeding, or investigation is commenced, as to which an
Indemnified Person proposes to demand such indemnification, it will notify the
Company with reasonable promptness; provided, however, that any failure by an
Indemnified Person to notify the Company will not relieve the Company from its
obligations hereunder except if and only to the extent that the Company’s
defense of such action, proceeding or investigation is actually prejudiced by
the Indemnified Person’s failure so to notify the Company.  Placement Agent will
have the right to retain counsel of its own choice to represent them; however,
such firm shall be acceptable to the Company, which acceptance shall not be
unreasonably withheld, and unless the Company assumes Placement Agent's defense
as provided below, the Company will pay the reasonable fees and expenses of such
counsel, and such counsel shall to the fullest extent consistent with its
professional responsibilities cooperate with the Company and any counsel
designated by it.  The Company will be entitled to participate at its own
expense in the defense, or if it so elects, to assume and control the defense of
any action, proceeding, or investigation, but if the Company elects to assume
the defense, such defense shall be conducted by counsel reasonably acceptable to
Placement Agent.  Any Indemnified Person may retain additional counsel of its
own choice to represent it but shall bear the fees and expenses of such counsel
unless the Company shall have specifically authorized the retaining of such
counsel.  The Company will not be liable for any settlement of any claim against
an Indemnified Person made without its written consent.
 
 
6

--------------------------------------------------------------------------------

 

In order to provide for just and equitable contribution, if a claim for
indemnification pursuant to these Indemnification Provisions is made but it is
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) that such indemnification may not be enforced in such case, even
though the express provisions hereof provide for indemnification in such case,
then the Company, on the one hand, and any Indemnified Person, on the other
hand, shall contribute to the losses, claims, damages, liabilities, or costs to
which the Indemnified Persons may be subject in accordance with the relative
benefits received by the Company, on the one hand, and Placement Agent, on the
other hand, and also the relative fault of the Company, on the one hand, and
Placement Agent, on the other hand, in connection with the statements, acts or
omissions that resulted in such losses, claims, damages, liabilities, or costs,
and the relevant equitable considerations shall also be considered.  No person
found liable for a fraudulent misrepresentation shall be entitled to
contribution from any person who is not also found liable for such
misrepresentation.  Notwithstanding the foregoing, Placement Agent shall be
obligated to contribute any amount hereunder that exceeds the amount of fees
received by Placement Agent to the Agreement.


The liability of the Company under the indemnification provisions set forth in
this Exhibit A shall be limited to $25,000.


Neither termination nor completion of the engagement of Placement Agent or any
Indemnified Person under the Agreement shall affect the provisions of these
Indemnification Provisions, which shall then remain operative and in full force
and effect for one year.


If any provision contained in this Exhibit A is held by a court of competent
jurisdiction or other authority to be invalid, void, unenforceable, or against
its regulatory policy, the remainder of the provisions contained in this Exhibit
A shall remain in full force and effect and shall in no way be affected,
impaired, or invalidated.  These Indemnification Provisions may not be amended
or modified in any way, except by subsequent agreement executed in writing.
 
 
7

--------------------------------------------------------------------------------

 
 